[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                        DECEMBER 13, 2006
                            No. 06-13945
                                                         THOMAS K. KAHN
                        Non-Argument Calendar
                                                             CLERK
                      ________________________

          D. C. Docket Nos. 04-00571-CV-MEF & 02-03083-WRS


IN RE: ALABAMA PROTEIN RECYLCING, L.L.C.,

                                                    Debtor.

___________________________________________________________________

WILLIAM B. BLOUNT,
B.P. HOLDINGS, LLC,

                                                    Plaintiffs-Appellants,

                                 versus

TOM MCGREGOR, Trustee,

                                                    Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     _________________________

                          (December 13, 2006)
Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

        This appeal arises from an adversary proceeding brought by the Chapter 7

Trustee (“Trustee”) against Appellants, William B. Blount and BP Holdings LLC, for

fraudulent transfer under 11 U.S.C. § 548, fraudulent transfer under § 8-9A-1 of the

Alabama Code (1975), unjust enrichment, and conversion. The bankruptcy court

entered judgment in favor of the Trustee and the district court affirmed. In this

appeal, Appellants challenge the district court’s denial of their Emergency Motion for

Enlargement of Time, which was filed after the district court denied their motion for

rehearing as untimely.1 Appellants concede that their motion for rehearing was

untimely, but argue that they established excusable neglect, sufficient to excuse the

untimely filing. We review the district court’s “excusable neglect” determination for

abuse of discretion. Cf. Advanced Estimating Sys., Inc. v. Riney, 130 F.3d 996, 997

(11th Cir. 1997) (reviewing district court’s “excusable neglect” determination for




        1
         Because we discern no abuse of discretion in the district court’s denial of the Emergency
Motion, we lack jurisdiction to review the underlying order affirming the bankruptcy court’s
judgment in favor for the Trustee. This is so because although Rule 8015 provides for a tolling of
the 10-day period in which to appeal to this Court, such tolling is contingent on a timely motion for
rehearing under Rule 8015. See Fed. R. Bankr. P. 8015 (“If a timely motion for rehearing is filed,
the time for appeal to the court of appeals for all parties shall run from the entry of the order denying
rehearing or the entry of a subsequent judgment.”). Accordingly, we do not reach Appellant’s other
issues concerning the underlying bankruptcy proceeding.

                                                   2
abuse of discretion, in the context of motion for extension of time in which to appeal).

After careful review, we affirm.

      The Trustee’s claims were based on the sale of five trucks, the proceeds of

which the Trustee alleged were improperly diverted to BP Holdings. The bankruptcy

court entered judgment in favor of the Trustee and on appeal, the district court

affirmed. The district court entered its order on January 24, 2006. On February 7,

2006, Appellants filed a Motion for Rehearing, or in the Alternative, to Alter, Amend

or Vacate Judgment. On June 20, 2006, the district court denied the Motion as

untimely because it was filed outside of the 10-day period enumerated in Rule 8015

of the Federal Rules of Bankruptcy Procedure. The district court also found the

Motion was without merit.

      Thereafter, on June 29, 2006, Appellants filed an “Emergency Motion for

Enlargement of Time,” which, in essence, sought leave to file an untimely motion for

rehearing, under Rule 8015. Appellants argued that counsel’s misreading of the

applicable procedural rules established excusable neglect for the untimely filing. The

effect of granting the Emergency Motion would be to render timely Appellants’

previously filed (and previously denied) motion for rehearing, which we observe the

district court had denied based on both untimeliness and the underlying merits. The

district court’s denial of the Emergency Motion forms the basis of this appeal. On

                                           3
appeal, Appellants argue the district court abused its discretion by denying an

enlargement of time in which to file a motion for rehearing, under Rule 8015.

      The motion for rehearing in the district court was filed pursuant to Bankruptcy

Rule 8015, which provides:

      MOTION FOR REHEARING. Unless the district court or the
      bankruptcy appellate panel by local rule or by court order otherwise
      provides, a motion for rehearing may be filed within 10 days after entry
      of the judgment of the district court or the bankruptcy appellate panel.
      If a timely motion for rehearing is filed, the time for appeal to the court
      of appeals for all parties shall run from the entry of the order denying
      rehearing or the entry of a subsequent judgment.

Fed. R. Bank. P. 8015. On January 24, 2006, the district court entered its order

affirming the bankruptcy court’s judgment in favor of the Trustee. Under the plain

language of Rule 8015, Appellants’ time for filing a motion for rehearing expired on

February 3, 2006 so that their motion, filed on February 7th, was untimely.

      On this record, we can find no abuse of the district court’s discretion in its

denial of the subsequently filed Emergency Motion, in which Appellants asked for

leave to file an untimely Rule 8015 motion (or for the district court to deem timely

the already-denied motion for rehearing filed on February 7th). We are unpersuaded

by Appellants’ invitation to find an abuse of discretion in the district court’s failure

to find “excusable neglect,” under Rule 9006(b) of the Federal Rules of Bankruptcy

Procedure, based on counsel’s misreading of the Bankruptcy Rules and the Federal

                                           4
Rules of Civil Procedure, sufficient to excuse the untimeliness of the motion for

rehearing.

      AFFIRMED.




                                       5